Citation Nr: 1744210	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-09 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for spondylolisthesis at L3-L4 with degenerative sclerosis and disc disease from L3 to S1, effective June 8, 2009 through May 22, 2012.  

2.  Entitlement to an effective date prior to July 31, 2013 for a separate 10 percent rating for right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to October 1989.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.  

In September 2016 testified before the undersigned.


FINDINGS OF FACT

1.  From June 8, 2009 through May 22, 2012, the Veteran's spondylolisthesis at L3-L4 with degenerative sclerosis and disc disease from L3 to S1 was not manifested by forward flexion less than 61 degrees, or by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  Mild right lower extremity radiculopathy, primarily in the L4 distribution, has been present since June 8, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the period from June 8, 2009 through May 22, 2012 for spondylolisthesis at L3-L4 with degenerative sclerosis and disc disease from L3 to S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2016).  

2.  The criteria have been met for an effective date of June 8, 2009 for a separate rating for right lower extremity radiculopathy.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

VA has appropriately notified the Veteran of the information and evidence needed to substantiate and complete these claims.  VA has obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  

The Low Back

In October 2010, VA granted entitlement to service connection for spondylolisthesis at L3-L4 with degenerative sclerosis and disc disease from L3 to S1, and assigned a 10 percent rating effective, June 8, 2009.  The Veteran disagreed with that percentage rating, and this appeal ensued.  

In June 2012, the Veteran stated that a 20 percent rating was warranted for his low back disorder.  In a November 2012 rating decision VA raised the rating for his low back disorder to 20 percent, effective May 23, 2012.  The Veteran disagreed with the effective date of that award.  Essentially, he contended that the 10 percent rating did not adequately reflect the level of back pain and limitation of motion he was having from June 8, 2009 through May 22, 2012.  After carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

The Veteran's low back disability is rated as spondylolisthesis in accordance with the General Rating Formula for Diseases and Injuries of the Spine under 38 C.F.R. § 4.71a, Diagnostic Code 5239.  A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, when there is muscle spasm, guarding, or localized tenderness which does not result in an abnormal gait or abnormal spinal contour; or, when there has been a vertebral body fracture with a loss of 50 percent or more of the height.  

A 20 percent rating is warranted for spondylolisthesis when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In determining the adequacy of assigned disability ratings, consideration is given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration is also given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on a veteran's ordinary activity.  38 C.F.R. §§ 4.10, 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In March 2010 the Veteran was seen at a Kaiser Permanente facility where he reported experiencing intermittent back pain since injuring it inservice.  There was no tenderness to palpation, deformity or asymmetry.  He walked with a normal gait.  His range of back motion was full, and there was no bowel or bladder incontinence.  The diagnosis was lumbar radiculopathy.  

During physical therapy at Kaiser on March 30, 2010, the diagnosis was back ache without radiculopathy.  His range of lumbar spine motion was decreased in all planes.  His posture was faulty, but he walked with a normal gait.  

During treatment in October 2010, the Veteran demonstrated tenderness to palpation of the lumbar spine and lumbar lordosis but no scoliosis, and his pelvis was symmetric.  His range of flexion was limited, but otherwise within functional limits.  His gait was normal.  

From June 2010 through May 2012, the Veteran received VA outpatient treatment for chronic low back pain.  Pain medication was prescribed.  

In October 2010, the Veteran was examined by VA, in part, to determine the extent of his low back disability.  He reported intermittent low back pain radiating down his right lower extremity.  On examination his gait was normal, and there was no evidence of abnormal weight bearing.  The Veteran demonstrated lumbar flexion to 90 degrees and a combined range of lumbar spine motion to 190 degrees.  The range of motion was limited by pain at the extremes but not by weakness, fatigue, incoordination, or lack of endurance on repetitive testing.  Radiologic reports revealed a Grade 1 spondylolisthesis., L3-4 with the advanced degenerative sclerosis and disc disease L3-4, L4-5, and S1.  The examiner opined that the Veteran's back disability would have a severe impact on his ability to perform chores, exercise, sports, recreation, and travel.  Additionally, the claimant had a potential occupational impact due to decreased mobility, problems with lifting and carrying, decreased lower extremity strength, and pain.  The VA examiner noted that during the prior 12 months the appellant had not missed any work as a full time retail manager.  

In June and August 2011, the Veteran had injections for back pain.  

Taken together the evidence shows that between June 8, 2009 and May 22, 2012, the Veteran's low back disorder was manifested primarily by complaints of pain.  Still, he demonstrated flexion to 90 degrees, and a combined range of motion of 190 degrees.  The Veteran walked with a normal gait, and there was no evidence of an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In addition, there was no evidence of fatigue, incoordination, or lack of endurance on repetitive testing.  While there were limitations on many of his physical daily activities, there was no evidence of significant interference with employment.  Indeed, for the 12 months prior to October 2010, he did not miss any time from work due to his back disorder.  Therefore, in the absence of clinical evidence showing forward flexion less than 61 degrees, a combined range of thoracolumbar motion less than 121 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, the Board finds that from June 8, 2009 through May 12, 2012, the Veteran did not meet or more nearly approximate the criteria for a rating in excess of 10 percent.  Accordingly, entitlement to an increased rating for the term from June 8, 2009 to May 22, 2012 is denied.  

In arriving at this decision, the Board has not considered the neurologic signs and symptoms of the Veteran's radiculopathy, as they are rated separately and discussed below.  

The Right Sciatic Nerve

In August 2014, VA assigned a separate 10 percent rating for the radiculopathy, effective July 31, 2013.  The Veteran contends, however, that radiculopathy has been affecting his right lower extremity since service connection became effective June 8, 2009.  Therefore, he maintains that an effective date earlier than July 31, 2013 is warranted.  The Board agrees.  

Unless otherwise provided in the Rating Schedule, the disabilities arising from a single disease entity are to be rated separately, as are all other disabling conditions, if any.  All ratings are then to be combined to determine the overall rating.  38 C.F.R. § 4.25 (2016).  In this case, the rating schedule specifically provides that any objective neurologic abnormalities associated with the Veteran's back disorder, e.g. radiculopathy, are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1 (2016).

Generally, the effective date of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Veteran's service treatment records show that in service, he complained of radiating pain associated with a 1985 back injury.  He states that radiculopathy has continued since that time, and his wife, who has known him since 1990, supports his contentions.  

During treatment at the Riverside Medical Center in January 2010, the Veteran exhibited radiculopathy.  In March 2010, he reported that since injuring his back in service, he had experienced intermittent back pain and, more recently, intermittent pain radiating to the right leg.  On examination, there was numbness and tingling in the L4 distribution, and he reported slight right leg weakness.  Tests of his motor processes and reflexes revealed no abnormalities.  During treatment in October 2010, the Veteran's strength was normal with no evidence of atrophy.  Sensation was normal, and his deep tendon reflexes were 2 plus and equal at the knee and 1 plus and equal at the ankle.  

In October 2010, the Veteran was examined by VA.  He reported that following his back injury in service, he experienced leg numbness and pain that originated from the low back and radiated down to the right knee.  It reportedly occurred intermittently with remissions.  During range of motion testing, the Veteran reported tingling down the right lower extremity and knee.  Radiologic reports revealed severe degenerative arthritis with near total loss of intervertebral disc space.  Because of the advanced stage of his lumbar condition, the examiner found a relationship to the Veteran's sciatic complaints.  

In November 2010, the Veteran was treated at the Riverside Medical Center for chronic low back pain without radiculopathy due to right sacro-iliac pain syndrome.  He demonstrated a normal gait and full strength with normal muscle tone, reflexes, and sensation.  

In March 2012, an MRI revealed multilevel moderate to severe degenerative disc disease, with mild spinal stenosis at L3-4 and L4-5.  There was moderate to severe narrowing of the lower lumbar neural foramina.  

Given the reports of radiating back pain in service, the reports of chronic radiating pain after service from the Veteran's wife, the evidence of radiculopathy in the L4 distribution in March 2010, and the evidence of sciatica during the October 2010 VA examination, the Board finds that the Veteran met the criteria to establish a separate rating for radiculopathy since June 8, 2009.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the appeal will be decided on that basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In arriving at this decision, the Board notes even though radiculopathy was demonstrated many years prior to June 8, 2009, the date of the receipt of the claim controls, as it was received later than the time of onset.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Thus, this decision represents a full grant of the benefit sought on appeal.


ORDER

For the period from June 8, 2009 through May 22, 2012, entitlement to a rating in excess of 10 percent is denied for spondylolisthesis at L3-L4 with degenerative sclerosis and disc disease from L3 to S1. 

Entitlement to a separate 10 percent rating for right lower extremity radiculopathy from June 8, 2009 is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


